          Case 4:19-cv-40162-TSH Document 38 Filed 06/08/20 Page 1 of 6



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
JAMES J. RADLER,                        )
                   Plaintiff,           )          CIVIL ACTION
 v.                                     )      NO. 4:19-40162-TSH
                                        )
THOMAS TURCO, COLLETE GOGUEN, )
JESSICA WYSON, REBECCA                  )
STRATFORD, & JAMES PATTERSON,           )
                   Defendants.          )
______________________________________ )


     MEMORANDUM AND ORDER ON DEFENDANTS’ MOTIONS TO DISMISS
                         (Docket No. 25)

                                           June 8, 2020

HILLMAN, D.J.,

       James Radler (“Plaintiff”) filed this action against, inter alia, Jessica Wyson, Rebecca

Stratford, and James Patterson (collectively, “Defendants”), alleging violations of the Interstate

Agreement on Detainers (“IAD”), 18 U.S.C. App. 2 § 2, and the Fifth, Sixth, and Fourteenth

Amendments of the U.S. Constitution. (Docket No. 23). Defendants move to dismiss for failure

to state a claim. (Docket No. 25). For the following reasons, the Court grants in part and denies

in part their motion.

                                         Legal Standard

       In evaluating a Rule 12(b)(6) motion to dismiss, the court must accept all factual allegations

in the complaint as true and draw all reasonable inferences in the plaintiff’s favor. Langadinos v.

Am. Airlines, Inc., 199 F.3d 68, 69 (1st Cir. 2000). To survive the motion, the complaint must

allege “a plausible entitlement to relief.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 559 (2007).

“[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more
          Case 4:19-cv-40162-TSH Document 38 Filed 06/08/20 Page 2 of 6



than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Id. at 555. “The relevant inquiry focuses on the reasonableness of the inference of liability

that the plaintiff is asking the court to draw from the facts alleged in the complaint.” Ocasio-

Hernandez v. Fortuno-Burset, 640 F.3d 1, 13 (1st Cir. 2011). “[W]here the well-pleaded facts do

not permit the court to infer more than the mere possibility of misconduct, the complaint has

alleged—but it has not ‘show[n]’—that the pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S.

662, 679 (2009) (quoting Fed. R. Civ. P. 8(a)(2)).

       Because Plaintiff appears pro se, the Court construes his pleadings more favorably than it

would those drafted by an attorney. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nevertheless,

Plaintiff must comply with procedural and substantive law. See Ahmed v. Rosenblatt, 118 F.3d

886, 890 (1st Cir. 1997).

                                             Discussion

                                             1. IAD Claims

       Plaintiff asserts violations of Articles III(b) and III(c) of the IAD. 1 Article III(c) requires

“[t]he warden, commissioner of corrections, or other official having custody of the prisoner” to

“promptly inform him of the source and contents of any detainer lodged against him and . . . his

right to make a request for final disposition of the indictment, information, or complaint on which

the detainer is based.” Article III(b) provides for the “the warden, commissioner of corrections,

or other official having custody of” the prisoner to promptly forward any request for final




1
        He also appears to assert violations of Article III(d), but the Court assumes this is a pleading
error. Article III(d) provides that a request for final disposition on charges from one jurisdiction
within a state is a request for final disposition on charges pending in any other jurisdiction of that
state. Plaintiff does not suggest that Defendants failed to notify the appropriate prosecuting
officials in the different jurisdictions of a single state. The Court accordingly dismisses any claims
asserted under Article III(d).
                                                   2
          Case 4:19-cv-40162-TSH Document 38 Filed 06/08/20 Page 3 of 6



disposition “to the appropriate prosecuting official and court by registered or certified mail, return

receipt requested.” Defendants argue that Plaintiff has not sufficiently stated a claim for relief

under either provision. With two exceptions, the Court disagrees.

       First, Plaintiff makes only one allegation against Patterson, that he denied Plaintiff’s

administrative grievance against Wyson and Stratford. Because this allegation does not establish

a violation of Article III(b) or Article III(c), the Court grants the motion to dismiss the IAD claims

against Patterson. Second, to the extent Plaintiff premises his IAD claims on the Idaho detainer,

this detainer relates to a parole violation (Docket No. 23 at 6), and Article III does not extend to

parole-violation detainers, see Carchman v. Nash, 473 U.S. 716, 727–28, 734 (1985). The Court

accordingly grants the motion to dismiss any IAD claim based on the Idaho detainer.

       With respect to the IAD claims premised on the other three detainers, however, the Court

denies Defendants’ motion to dismiss. Plaintiff alleges that (1) New Hampshire filed a detainer

against him on July 3, 2013,2 Maine filed a detainer against him on January 21, 2015, and

Connecticut filed a detainer against him on September 25, 2015;3 and (2) Wyson and Stratford did

not inform him about these detainers until roughly two years after they had been filed and/or he

entered into the state’s custody. (Docket No. 23 at 5–6). These allegations establish plausible

entitlement to relief under Article III(c). Plaintiff further alleges that (1) he requested a final



2
        Because Plaintiff admits that he did not enter the custody of the Massachusetts Department
of Corrections (the “Massachusetts DOC”) until January 21, 2015 (Docket No. 36 at 1),
Defendants cannot be liable for failing to inform Plaintiff about the New Hampshire detainer from
July 3, 2013, through January 21, 2015. Cf. Smith v. Elo, 61 F. Supp. 2d 668, 673 (E. D. Mich.
1999), aff’d, 23 F. App’x 310 (6th Cir. 2001). But the construing the complaint favorably to
account for Plaintiff’s pro se status, the Court infers that Defendants became aware of the detainer
and that IAD protections attached at the time of his transfer to the Massachusetts DOC.
3
        Defendants challenge the accuracy of these dates. (Docket No. 26 at 3–5, 9, 10–11, 11–
12). But at this stage in the proceedings, the Court must accept Plaintiff’s well-pled factual
allegations, including the date on which various states filed detainers with the Massachusetts DOC,
as true. See Langadinos, 199 F.3d at 69.
                                                  3
          Case 4:19-cv-40162-TSH Document 38 Filed 06/08/20 Page 4 of 6



disposition on the Maine and Connecticut charges shortly after learning about each detainer; and

(2) Wyson and Stratford delayed forwarding and/or refused to forward his requests. (Docket No.

23 at 7–8, 10–11). These allegations establish plausible entitlement to relief under Article III(b).

Plaintiff thus has stated claims for relief against Wyson and Stratford under Articles III(b) and

III(c) of the IAD.

                                       2. Constitutional Claims

       In addition to his statutory claims, Plaintiff asserts a violation of his constitutional right to

due process. He contends that the Defendants’ failure to promptly inform him about the New

Hampshire, Maine, Connecticut, and Idaho detainers caused him “to serve a number of additional

years of incarceration, an obvious due process violation.” (Docket No. 23 at 1–2). But even

assuming arguendo that “serv[ing] a number of additional years of incarceration” due to the failure

to promptly inform a prisoner about a detainer could, under certain circumstances, implicate his

due process rights, Plaintiff fails to establish that such circumstances exist here. Plaintiff is only

scheduled to serve an additional period of incarceration for the parole violation charged in the

Idaho detainer, 4 and as the Court noted above, he had no legal entitlement to (or property interest

in) prompt notice of this detainer under the IAD. See Carchman, 473 U.S. at 727–28, 734. And

to the extent Plaintiff might argue that the Constitution independently requires prompt notice of

parole-violation detainers when a prisoner faces an additional period of incarceration, Supreme

Court precedent appears to suggest otherwise. 5 See, e.g., Moody v. Daggett, 429 U.S. 78, 87–88



4
        Plaintiff did not serve any additional time for the Maine charges, and it is not clear from
the complaint whether he will serve any additional time for the New Hampshire or Connecticut
charges.
5
        Numerous circuit courts, moreover, have held that “due process concerns about delay come
into play only when the delay has prejudiced the defendant’s ability to contest the validity of the
revocation,” i.e., that the prospect of additional years of incarceration due to delayed disposition
of a parole violation does not, without more, violate a prisoner’s due process rights. See United
                                                  4
          Case 4:19-cv-40162-TSH Document 38 Filed 06/08/20 Page 5 of 6



(1976) (declining to find that deferral of a parole revocation hearing violated a prisoner’s right to

due process and rejecting the argument that the delay deprived him of the opportunity for a

concurrent sentence 6).    The Court accordingly grants the motion to dismiss Plaintiff’s

constitutional claims.

                                        3. Qualified Immunity

       Defendants argue that they are entitled to qualified immunity on Plaintiff’s surviving

claims. The Court, however, declines to rule on qualified immunity at this stage in the proceedings.

Article III requires prison officials to “promptly inform” prisoners about any detainers filed against

them and to “promptly forward” their requests for a final disposition on those detainers to the

appropriate prosecuting officials. Plaintiff has alleged facts which, taken as true, suggest that

Wyson and Stratford delayed disclosing the New Hampshire, Maine, and Connecticut detainers

for roughly two years and refused to forward Plaintiff’s requests for a final disposition to

prosecuting officials in Maine or Connecticut. Because a two-year delay in disclosing a detainer

and the categorical refusal to forward a request for final disposition, if proven true, would violate

clearly established law, it would be inappropriate dismiss Plaintiff’s claims on qualified immunity

grounds at this juncture. See El Dia, Inc. v. Governor Rossello, 165 F.3d 106, 110 (1st Cir. 1999);

cf. Krohne v. Peterson, 74 F.3d 1246, at *4–5 (9th Cir. 1996) (unpublished).




States v. Throneburg, 87 F.3d 851, 853 (6th Cir. 1996); see also United States v. Sanchez, 225
F.3d 172, 177 (2d Cir. 2000); McDonald v. New Mexico Parole Bd., 955 F.2d 631, 634 (10th Cir.
1991).
6
        In rejecting this argument, the Moody Court found it significant that the state parole board
had full discretion during any future revocation hearing to dismiss the parole violation warrant,
decide not to revoke his parole, or award retroactive credit for time served on the substantive
charges underlying the violation. Id. at 87. Presumably, the Idaho Commission on Pardons and
Paroles had the same discretion here.
                                                  5
         Case 4:19-cv-40162-TSH Document 38 Filed 06/08/20 Page 6 of 6



                                         Conclusion

       For the reasons stated above, Defendants’ motion is granted in part and denied in part.

(Docket No. 25). The Court dismisses without prejudice all claims against Patterson, the IAD

claims against Wyson and Stratford premised on Idaho detainer, and the constitutional claims

against Wyson and Stratford. The IAD claims against Wyson and Stratford premised on the New

Hampshire, Maine, and Connecticut detainers survive this motion.

SO ORDERED

                                                                      /s/ Timothy S. Hillman
                                                                   TIMOTHY S. HILLMAN
                                                                         DISTRICT JUDGE




                                              6
